                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 92 Filed 03/10/21 Page 1 of 4 Page ID #:468



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                     mackenzie.willow-johnson@troutman.com
                                                                                                                10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     305 Church at North Hills Street, Suite 1200
                                                                                                                11   Raleigh, NC 27609
                                                                                                                     Telephone: 919.740.9949
                                                                                                                12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Attorneys for Defendants
                                                                                                                     SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                                14   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                                15                       UNITED STATES DISTRICT COURT
                                                                                                                16                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                               WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                              Case No. 2:20-cv- 08035-SVW-JPR
                                                                                                                20                 Plaintiff,               Honorable Stephen v. Wilson
                                                                                                                21           v.                             JOINT STIPULATION RE
                                                                                                                                                            DISCOVERY AND PRE-TRIAL
                                                                                                                22   FARADAY&FUTURE INC.,                   DATES UNDER CIVIL TRIAL
                                                                                                                     SMART KING LTD., JIAWEI                PREPARATION ORDER (DKT.
                                                                                                                23   WANG, and CHAOYING DENG,               NO. 87)
                                                                                                                24                 Defendants.
                                                                                                                25
                                                                                                                     AND RELATED COUNTERCLAIM.
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     114125560
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 92 Filed 03/10/21 Page 2 of 4 Page ID #:469



                                                                                                                 1            Pursuant to the Court’s Civil Trial Preparation Order dated February 25,
                                                                                                                 2   2021 (Docket Number 87) (the “Trial Preparation Order”), Defendants
                                                                                                                 3   FARADAY&FUTURE INC., SMART KING LTD., JIAWEI WANG, and
                                                                                                                 4   CHAOYING DENG, and Plaintiff HENRY LIU (collectively, the “Parties”),
                                                                                                                 5   hereby submit the following stipulation regarding certain discovery and pre-trial
                                                                                                                 6   dates:
                                                                                                                 7            WHEREAS, the Trial Preparation Order vacated a previously scheduled
                                                                                                                 8   status conference and serves as the case’s Rule16(b) of the Federal Rules of Civil
                                                                                                                 9   Procedure’s (“Federal Rules”) scheduling order;
                                                                                                                10            WHEREAS, the Trial Preparation Order was entered on February 25, 2021
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   and set trial for June 8, 2021;
                                                                                                                12            WHEREAS, the Trial Preparation Order ordered the parties to begin
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   discovery following that order’s issuance and to conduct discovery in accord with
                                                                                                                14   the Federal Rules to the fullest extent possible;
                                                                                                                15            WHEREAS, the Trial Preparation Order invited the parties to file a
                                                                                                                16   stipulation to adjust discovery deadlines as necessitated by the trial date set in the
                                                                                                                17   Trial Preparation Order;
                                                                                                                18            WHEREAS, the Parties agree that certain discovery deadlines set by the
                                                                                                                19   Federal Rules require adjustment; and
                                                                                                                20            WHEREAS, the Parties agree that certain other deadlines should be set forth
                                                                                                                21   in this joint stipulation.
                                                                                                                22            WHEREAS, the Parties agree that the deadlines set forth in this joint
                                                                                                                23   stipulation can by modified by subsequent jointly-filed stipulations by the Parties
                                                                                                                24   and as so-ordered by the Court.
                                                                                                                25
                                                                                                                              NOW THEREFORE, the Parties, through their respective attorneys of
                                                                                                                26
                                                                                                                     record, stipulate and agree to the following case dates:
                                                                                                                27
                                                                                                                28

                                                                                                                     114125560                                 -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 92 Filed 03/10/21 Page 3 of 4 Page ID #:470



                                                                                                                 1
                                                                                                                 2    Event                                       Deadline
                                                                                                                      Last Day to Add Parties and Amend           March 16, 2021
                                                                                                                 3    Pleadings
                                                                                                                 4    Fact Discovery Cut-Off                      April 23, 2021
                                                                                                                      Last Day to Serve Initial Expert Reports    April 27, 2021
                                                                                                                 5    Last Day to File Motions (except            May 11, 2021
                                                                                                                 6    Daubert and all other Motions in
                                                                                                                      Limine)
                                                                                                                 7    Last Day to Serve Rebuttal Expert           May 4, 2021
                                                                                                                 8    Reports
                                                                                                                      Expert Discovery Cut-Off                    May 18, 2021
                                                                                                                 9    Last Day to File Daubert Motions and        May 25, 2021
                                                                                                                10    Motions in Limine
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                      Any Unresolved Discovery Disputes           May 18, 2021*
                                                                                                                11    Must be Brought Promptly and Directly
                                                                                                                12    to the Attention of this Court
                                                                               I R V I N E , C A 92614-2545




                                                                                                                      Memoranda of Contentions of Fact and        June 1, 2021*
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13
                                                                                                                      Conclusions of Law, Trial Briefs, Exhibit
                                                                                                                14    Lists, Witness Lists, Jury Instructions
                                                                                                                      Due
                                                                                                                15
                                                                                                                      Three Copies of Previously-Filed Exhibit    June 8, 2021
                                                                                                                16    List, Three Copies of Previously-Filed      8:30 AM*
                                                                                                                      Witness, One Copy of Previously-Filed
                                                                                                                17
                                                                                                                      Witness’ Declarations, List Due to
                                                                                                                18    Courtroom Deputy Clerk
                                                                                                                19    Trial                                       June 8, 2021
                                                                                                                                                                  9:00 AM *
                                                                                                                20
                                                                                                                     * Denotes date set by Trial Preparation Order.
                                                                                                                21
                                                                                                                22
                                                                                                                23
                                                                                                                24
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28

                                                                                                                     114125560                              -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 92 Filed 03/10/21 Page 4 of 4 Page ID #:471



                                                                                                                 1   Dated: March 10, 2021                         TROUTMAN PEPPER HAMILTON
                                                                                                                                                                   SANDERS LLP
                                                                                                                 2
                                                                                                                 3                                                 By: /s/ Lauren E. Grochow
                                                                                                                                                                     Lauren E. Grochow
                                                                                                                 4                                                   Daniel Anziska
                                                                                                                                                                     Mackenzie L. Willow-Johnson
                                                                                                                 5
                                                                                                                                                                       Attorneys for Defendants
                                                                                                                 6                                                     SMART KING LTD., JIAWEI
                                                                                                                                                                       WANG, and CHAOYING DENG
                                                                                                                 7                                                     and Defendant and Counterclaimant
                                                                                                                                                                       FARADAY&FUTURE INC.
                                                                                                                 8
                                                                                                                     Dated: March 10, 2021                         FOUNDATION LAW GROUP LLP
                                                                                                                 9
                                                                                                                10                                                 By: /s/ Kevin D. Hughes
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                                                        Kevin D. Hughes
                                                                                                                11
                                                                                                                                                                        Attorneys for Plaintiff
                                                                                                                12                                                      HONG LIU
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13                                       ATTESTATION
                                                                                                                14           Pursuant to L.R. 5-4.3.4, I hereby attest that all other signatories listed, and
                                                                                                                15   on whose behalf the filing is submitted, concur in the filing’s content and have
                                                                                                                16   authorized the filing.
                                                                                                                17                                                        /s/ Lauren E. Grochow
                                                                                                                18                                                      Lauren E. Grochow

                                                                                                                19
                                                                                                                20
                                                                                                                21
                                                                                                                22
                                                                                                                23
                                                                                                                24
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28

                                                                                                                     114125560                                  -3-
